DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Final Rejection is in response to the applicant’s argument and claims received on 8/22/2022, in response to the Non-Final Action mailed on 08/04/2022.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claim(s) 28 and 30-32 are rejected under 35 U.S.C. 103 as being unpatentable over Aouad et al (US 7,786,027 B2, as provided by the Applicant’s IDS) as evidenced by Swartz et al (US 2015/0231825 A1), or Wen et al (US 2006/0038866 A1).
For claim 28 and 32, Aouad et al teach a method of preparing a delivery system, the method comprising: 
 (a) providing a first film (“placing a first piece of film in a mould” see col 27 lines 65 to col 28 lines 30),
 (b) depositing an active material to one or more predetermined areas on the first film (“dosing and tamping the powder composition” see col 28 lines 5-20),
 (c) covering the active material and the first film with a second  (“placing a second piece of film over the first pocket to form a new pocket” see col 28 lines 5-20)
(d) bonding the first and second film thereby sealing the active  material between the first and second films to obtain the delivery system (“sealing the three films together to form the dual compartment pouch. Any Functional material disclosed herein can also be contained within the single or multi-compartment pouch” see col 28 lines 5-20); the active material, as a powder or oil, is a  flavor, fragrance, malodor counteracting agent, or combination thereof (see col 2 lines 1-20).
In a different embodiment, Aouad et al teach wherein each of the first and second films has a thickness of 10 to 100 micrometers (see col 24 lines 55-67; also additionally see col 25 lines 1 to col 26 lines 40).
It would have been obvious to combine the step of forming a delivery system including first and second films with including desired thickness in the film [s] as taught by Aouad, for forming desired article (see col 1 lines 15-50).
Aouad is silent to including a print head. The examiner notes that, it  would have been obvious to use well known device that is used for depositing, such print head such as taught by Swartz (see [0074] [0119] deposits powder or ink) or Wen et al (see [0009]-[0015] deposit liquids/inks).
As for claims 30-31, Aouad et al further teach wherein each of the first and second films is formed of polyvinyl alcohol [which may be edible] (see col 3 lines 35-45); the active material is a flavor (see col 6 lines 10-35, a perfume can be broadly a flavor). 
Response to Arguments
Applicant's arguments filed 08/22/2022 have been fully considered but they are not persuasive:
Claims 28-31 are rejected under 35 U.S.C 103 as being unpatentable over Aouad et al (US 7,786,027 B2) and it is argued that Aouad fails to explicitly or implicitly teach having print head for dispensing microgram to milligram quantities of active material on films. Applicant also disagreed to the Examiner’s assertion, of office notice of having a printer head known to dispense materials. 
Examiner’s response: the examiner notes that using a printer head to deposit active materials accurately is known. The examiner notes that, it  would have been obvious to use well known device that is used for depositing, such print head such as taught by Swartz (see [0074] [0119] deposits powder or ink) or Wen et al (see [0009]-[0015] deposit liquids/inks).
Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections. In this case, there is no novelty in just using a print head to dispense specific amount of materials as such is known.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 2010/0047415 A1 – print head for jetting materials. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAHIDA SULTANA whose telephone number is (571)270-1925. The examiner can normally be reached Mon-Friday (9:00 AM -5:30 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NAHIDA SULTANA
Primary Examiner
Art Unit 1743



/NAHIDA SULTANA/Primary Examiner, Art Unit 1743